United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Sacramento, CA, Employer
)
___________________________________________ )
K.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-270
Issued: June 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 1, 2007, which denied appellant’s claim
for a traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a back, right shoulder and ankle injury in the performance of duty.
FACTUAL HISTORY
On May 23, 2006 appellant, then a 52-year-old clerk, filed a traumatic injury claim
alleging that on the same date he experienced lower back pain after he was struck in the back
with an over the road (OTR) container. He stopped work on May 23, 2006 and returned to a
light-duty position on May 25, 2006.

Appellant submitted an emergency room report from Dr. Kurt Kusserow, Board-certified
in emergency medicine, dated May 23, 2006, who treated him for back pain and prescribed
Motrin and recommended he follow up with his treating physician. Dr. Kusserow restricted
appellant to modified activity for two days.
By letter dated May 30, 2006, the Office asked appellant to submit additional information
including a comprehensive medical report from his treating physician which included a reasoned
explanation as to how the specific work factors or incidents identified had contributed to his
claimed injury. In a letter of the same date, the Office requested the employing establishment
address appellant’s claim.
Appellant submitted a doctor’s first report of occupational injury from Dr. Gerard Telep,
a Board-certified family practitioner, dated May 25, 2006, who noted that appellant was a
machine operator and mail sorter who reported getting jammed between two metal carts full of
parcels at work on May 23, 2006. Dr. Telep diagnosed lumbosacral strain, shoulder contusion
and foot contusion and advised that appellant could return to work in two days. He checked a
box on the form report indicating that his findings were consistent with appellant’s statement.
Dr. Telep noted findings upon physical examination of lumbar tenderness and indicated that the
x-ray of the lumbar spine was negative. On May 31, 2006 he noted that appellant’s condition
improved and the physical examination was normal. Dr. Telep diagnosed contusion of the back,
right shoulder strain and right ankle strain and advised that appellant could return to work
without restrictions. In a work status report dated June 1, 2006, he diagnosed contusion of the
back and strain of the shoulder and noted that appellant’s condition was improving.
In a letter dated June 7, 2006, the employing establishment challenged appellant’s claim
that he was hit by an OTR container and submitted several witness statements from coworkers
and supervisors which provided differing accounts of the events of May 23, 2006.
Appellant submitted a statement dated May 30, 2006 and noted that, on May 23, 2006, he
and a coworker were pushing an OTR container to the warehouse when they suddenly stopped
and he was struck in the back by another OTR container. He submitted a doctor’s first report of
occupational injury from Dr. Kusserow, dated May 23, 2006, who noted that appellant was a
mail sorter and presented with back pain after an injury at work. Dr Kusserow noted findings
upon physical examination of tenderness of the low back and indicated that an x-ray of the
lumbar spine was negative. He diagnosed back pain, prescribed Motrin and Flexeril and advised
that appellant could return to regular work on May 25, 2006. A May 23, 2006 x-ray of the
lumbar spine revealed no fracture or dislocation and age related mild degenerative spurring.
Appellant also submitted a work status report from Dr. Janet B. Abshire, a Boardcertified internist, dated June 7, 2006, who noted a history of injury on May 23, 2006 and
diagnosed back contusion, shoulder strain and ankle strain. Dr. Abshire returned appellant to
modified duty on June 7, 2006. Appellant further submitted a June 13, 2006 physician’s
assistant report, which noted his treatment for a May 23, 2006 back injury. Dr. Abshire’s
assistant reported diagnoses and stated that appellant could return to limited duty. In a June 23,
2006 report, Dr. Telep diagnosed lumbar strain and discharged appellant from his care as cured
without ratable disability.

2

In a decision dated July 6, 2006, the Office denied appellant’s claim as the evidence was
not sufficient to establish that the events occurred as alleged.
On June 20, 2007 appellant requested reconsideration and submitted a diagram of the
work accident on May 23, 2006. He resubmitted medical reports from Dr. Telep dated May 25
to June 23, 2006 and from Dr. Abshire dated June 7, 2006, which were previously noted and
discussed above. Appellant submitted an investigative interview prepared by a union steward,
which noted that on May 23, 2006 he was pushing an OTR container to the warehouse and
paused and was struck from behind by another container and sustained injuries to his back, leg
and right elbow. He submitted a witness statement from Steve Curry, a coworker, dated
August 7, 2006, who indicated that on May 23, 2006 he saw appellant pushing an OTR container
when he suddenly stopped and was struck in the back by another container.
In a decision dated August 1, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that his condition was caused by factors
of employment. The Office noted that appellant established that he experienced the employment
incident on May 23, 2006; however, there was insufficient medical evidence to establish that the
May 23, 2006 work incident caused a back, shoulder or ankle injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

3

Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.6
ANALYSIS
The Office properly found that on May 23, 2006 appellant was pushing a mail container
as alleged and was struck in the back by another OTR container. The Board finds, however, that
the medical evidence is insufficient to establish that appellant sustained a back, shoulder and
ankle injury causally related to the May 23, 2006 incident.
On May 30, 2006 the Office advised appellant of the type of medical evidence needed to
establish his claim. Appellant did not submit a rationalized medical report from an attending
physician addressing how specific employment factors may have caused or aggravated his
claimed condition.
Appellant submitted two reports from Dr. Kusserow dated May 23, 2006. However,
neither report is sufficient to establish the claim. In one report, Dr. Kusserow did not provide or
specifically address whether appellant’s employment activities had caused or aggravated a
diagnosed medical condition.7 In the other report, he noted that appellant was a mail sorter and
presented with back pain after an injury at work. Dr. Kusserow noted findings upon physical
examination of tenderness of the low back and diagnosed back pain. He advised that appellant
could return to regular work on May 25, 2006. However, Dr. Kusserow’s failed to provide a
rationalized opinion regarding the causal relationship which explained how or why the
employment incident caused or contributed to a diagnosed condition.8 Therefore, this report is
insufficient to meet appellant’s burden of proof.
Appellant submitted a May 25, 2006 report from Dr. Telep, who noted that appellant was
a machine operator and was “jammed” between containers of parcels at work on May 23, 2006.
He reported pushing a parcel container when he suddenly stopped and was struck in the back by
5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
8

See Jimmie H. Duckett, supra note 6. Furthermore, a diagnosis of pain does not constitute the basis for payment
of compensation. Robert Broome, 55 ECAB 339 (2004).

4

another container and subsequently experienced low back, foot and right upper extremity pain.
Dr. Telep diagnosed lumbosacral strain, shoulder contusion and foot contusion and advised that
appellant could return to work in two days. However, he appears merely to be repeating the
history of injury as reported by appellant without providing his own opinion regarding whether
appellant’s condition was work related.9 To the extent that Dr. Telep is providing his own
opinion, he failed to provide a rationalized opinion regarding the causal relationship between
appellant’s condition and the factors of employment believed to have caused or contributed to
such condition.10
In other reports dated May 31 to June 23, 2006, Dr. Telep noted appellant’s condition
improved and diagnosed contusion of the back, right shoulder strain and right ankle strain. He
advised that appellant could return to work without restrictions on June 23, 2006 and discharged
appellant from his care. Likewise, a report from Dr. Abshire dated June 7, 2006 noted that
appellant was injured on May 23, 2006 and diagnosed back contusion, shoulder strain and ankle
strain. She returned appellant to modified duty on June 7, 2006. However, these reports are
insufficient to establish appellant’s claim as the physicians did not provide a history of injury or
specifically address how appellant’s employment activities had caused or aggravated a diagnosed
medical condition.
Appellant submitted a report from a physician’s assistant dated June 13, 2006, who noted
appellant’s treatment for a back injury which occurred at work on May 23, 2006. However, the
Board has held that treatment notes signed by a physician’s assistant are not considered medical
evidence as a physician’s assistant is not a physician under the Act.11 Therefore, these reports
are insufficient to meet appellant’s burden of proof.
The remainder of the medical evidence, including an x-ray of the lumbar spine dated
May 23, 2006 fail to provide an opinion on the causal relationship between appellant’s job and
his diagnosed conditions of back, right shoulder strain and right ankle strain. For this reason,
this evidence is not sufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that his condition was caused, precipitated or aggravated by his employment sufficient
to establish causal relationship.12 Causal relationship must be established by rationalized
medical opinion evidence. Appellant failed to submit such evidence and the Office therefore
properly denied appellant’s claim for compensation.

9

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
10

See Jimmie H. Duckett, supra note 6.

11

See George H. Clark, 56 ECAB 162 (2004) (a physician’s assistant is not a physician as defined under the Act
and any report from such individual does not constitute competent medical evidence). See 5 U.S.C. § 8101(2).
12

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a back, right shoulder and ankle injury causally related to his May 23, 2006
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

